Title: From Alexander Hamilton to Isaac Gregory, 20 August 1792
From: Hamilton, Alexander
To: Gregory, Isaac


Treasury Department, August 20, 1792. “Your letter of the 25th. ultimo, concerning a certain seizure made by you, has been received. If the Sloop Polly passed 24 hours within any harbour, inlet or creek of any Port in your Dictrict without reporting, the penalty, in the 16th Section of the Collection law will apply; otherwise, there will be no penalty for proceeding to an ‘interior District’.…”
